Case: 14-13805    Date Filed: 06/02/2015   Page: 1 of 4


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 14-13805
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 2:05-cr-00004-JES-DNF-2



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

FEDENCIO J. ARELLANO,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                  (June 2, 2015)

Before TJOFLAT, JULIE CARNES, and ANDERSON, Circuit Judges.

PER CURIAM:

      Fedencio Arellano appeals his sentences, a 14-month sentence, run

consecutively to a state sentence, and an 18-month sentence, run concurrently to
              Case: 14-13805     Date Filed: 06/02/2015   Page: 2 of 4


the state sentence, for violations contained in two petitions to revoke his supervised

release, 18 U.S.C. § 3583. On appeal, Arellano argues that his sentences are

substantively unreasonable because the district court did not make an

individualized assessment of the 18 U.S.C. § 3553(a) factors and considered the

impermissible factors of his past drug use, convictions, and arrest while on bond.

      We review the sentence imposed upon revocation of supervised release for

reasonableness, United States v. Velasquez Velasquez, 524 F.3d 1248, 1252 (11th

Cir. 2008), which “merely asks whether the trial court abused its discretion,”

United States v. Pugh, 515 F.3d 1179, 1189 (11th Cir. 2008) (quotations omitted).

      A district court must revoke a defendant’s term of supervision and impose a

prison term if the defendant violated his conditions of supervised release by

possessing a controlled substance. See 18 U.S.C. § 3583(g)(1); United States v.

Brown, 224 F.3d 1237, 1241-42 (11th Cir. 2000) abrogated in part on other

grounds by Tapia v. United States, 564 U.S. __, __, 131 S. Ct. 2382, 2389, 180
L. Ed. 2d 357 (2011), as recognized in United States v. Vandergrift, 754 F.3d 1303,

1309 (11th Cir. 2014). Unlike § 3583(e), which governs permissive release

revocation, the subsection governing mandatory revocation, § 3583(g), does not

require the court to consider any of the 18 U.S.C. § 3553(a) factors. See 18 U.S.C.

§ 3583(e), (g); Brown, 224 F.3d at 1241. A district court need not specifically state

that it is compelled to revoke supervised release under § 3583(g) if the conditions


                                          2
              Case: 14-13805     Date Filed: 06/02/2015    Page: 3 of 4


implicating the provision are present. See Brown, 224 F.3d at 1242 (“Although not

mentioned by the district court, Brown’s revocation was mandatory because he

possessed a controlled substance . . . .”). When a defendant is sentenced under

subsection (g), the only limitation is that the term of imprisonment must not exceed

the maximum term of imprisonment authorized under § 3583(e)(3). See 18 U.S.C.

§ 3583(g).

      We vacate a sentence only if “left with the definite and firm conviction that

the district court committed a clear error of judgment in weighing the § 3553(a)

factors by arriving at a sentence that lies outside the range of reasonable sentences

dictated by the facts of the case.” United States v. Irey, 612 F.3d 1160, 1190 (11th

Cir. 2010) (en banc) (quotations omitted). Additionally, although we do not

automatically presume a sentence falling within the guideline range to be

reasonable, we ordinarily expect such a sentence to be reasonable. United States v.

Hunt, 526 F.3d 739, 746 (11th Cir. 2008). Nevertheless, the district court must

have made an individualized assessment based on the facts of the case. Gall v.

United States, 552 U.S. 38, 50, 128 S. Ct. 586, 597, 169 L. Ed. 2d 445 (2007).

      Although the district court did not explicitly state that it found revocation

mandatory, Arellano’s admission that he possessed cocaine implicates § 3583(g).

See Brown, 224 F.3d at 1242. Thus, even though Arellano argues his sentence is

substantively unreasonable, the court arguably was not required to even consider


                                          3
               Case: 14-13805    Date Filed: 06/02/2015   Page: 4 of 4


the § 3553(a) factors. Brown, 224 F.3d at 1241. In any event, Arellano has not

demonstrated that his sentences, each within the guideline range, were outside the

range of reasonable sentences that the district court could have permissibly

considered. See Irey, 612 F.3d at 1190. While we do not automatically presume

Arellano’s within range sentences to be reasonable, we ordinarily expect such a

result. See Hunt, 526 F.3d at 746. If the district court gave more weight to

Arellano’s undisputed history of drug use and continued criminal violations than to

any other factor, it was not an abuse of discretion because the sentences do not fall

outside the range of reasonable sentences dictated by the facts. Irey, 612 F.3d at

1190.

        Moreover, Arellano’s drug use, past convictions, and arrest while on bond

were relevant to his history and characteristics. 18 U.S.C. § 3553(a)(1). Thus, he

does not prevail on his argument that these matters were impermissible

considerations. Moreover, the district court explicitly considered the guideline

ranges for the two petitions to revoke his supervised release, whether to run the

two federal sentences concurrently or consecutively to Arellano’s state sentence,

and Arellano’s conduct while out on bond, all of which show that the record belies

Arellano’s contention that the court failed to make an individualized assessment.

Accordingly, we affirm Arellano’s sentences as substantively reasonable.

        AFFIRMED.


                                          4